Citation Nr: 1428172	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin disorder, manifested by skin rash and pruritus. 

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to May 1992. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs, Regional Office in Roanoke, Virginia (RO)

In pertinent parts of a November 2007 and an August 2008 rating decisions, the RO declined to reopen the Veteran's claims for entitlement to service connection for skin rash and pruritus.  In December 2013 decision, the Board reopened the previously denied claims based on the finding of new and material evidence, and remanded the underlying skin disorder claim for additional development.  

In a June 2013 rating decision, the RO increased the assigned evaluation for bilateral hearing loss disability from noncompensable to 10 percent disabling, effective from May 4, 2012, the date of claim.  The Veteran appealed the increased evaluation. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.   

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 72 decibels with 74 percent speech discrimination (Level VI) in the right ear, and a pure-tone average of 58 decibels with 94 percent speech discrimination (Level II) in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's bilateral sensorineural bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in March 2013 that addressed the notice elements concerning his claims.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's VA medical treatment records, and indicated private medical records as well as his own statements have been obtained and associated with the claims folder.  VA has also provided the Veteran with VA audiology examination in March 2013 in conjunction with the Veteran's bilateral hearing loss disability.  In the examination report, the examiner identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The VA audiology examination report also contains notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  The Board finds that the examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing loss disability is more severe than the criteria associated with the current 10 percent evaluation.  The Veteran reports that he has difficulty hearing conversations with others, despite asking those individuals to speak louder.  He believes that his current bilateral hearing loss disability has a greater effect on his activities of daily living than demonstrated by the assigned 10 percent evaluation.  The Veteran filed his claim for increase evaluation for his bilateral hearing loss disability in May 2012. 

During the applicable period under appeal, the Veteran's hearing impairment was evaluated by VA in March 2013.  At the time of the 2013 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 45, 75, 85, 80, and 70 decibels in the right ear; and 45, 45, 70 and 70 decibels in the left ear.  Pure-tone threshold averages were 72 in the right ear and 58 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 74 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing his conversations with others, despite asking individuals to speak louder.  The Veteran felt that his bilateral hearing loss affected his activities of daily living because he had difficulty having conversations with others.

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's bilateral hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores from the 2013 VA examination, his right ear qualified as Level VI (pure tone threshold average of 72 decibels, speech recognition score of 74 percent), and his left ear qualified as Level II (pure tone threshold average of 58 decibels, speech recognition score of 96 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral VI for the right ear and for Roman numeral II for the left ear is zero percent, which corresponds to the current assignment of a 10 percent evaluation.  There is no objective evidence that he meets the criteria for an evaluation in excess of 10 percent.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a 10 evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted by the medical evidence, the Veteran had difficulty understanding conversations.  The Veteran is competent to report his hearing symptoms, such as difficulty understanding others.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.  As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants an evaluation in excess of 10 percent at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the Veteran's hearing loss disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected bilateral sensorineural hearing loss.  He has asserted that his disability causes him functional impairment, but he has not asserted that he is unemployable because of his hearing loss disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Unfortunately, the record reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

 A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id.

In December 2013, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran had a chronic disability manifested by skin rash and, if so, whether state whether the disability was consistent with a clinically known diagnosis or was otherwise due to an undiagnosed illness.  The Board further directed the VA medical examiner to provide an opinion on the likelihood that the Veteran's skin rash, if attributed to a known clinical diagnosis, was incurred during service.  The Board asked the VA examiner to specifically consider the recurrent skin problems documented in the VA treatment records. 

The Veteran underwent a January 2014 VA examination, at which time the examiner found that the Veteran did not have a current skin disorder, and therefore did not render an opinion with respect to the etiology of the Veteran's claimed skin disorder.  However, the VA examiner failed to discuss the Veteran's recurrent skin problems documented in the medical records as well as his competent lay statement of recurrent skin problems throughout the applicable period under appeal.  Notably, a review of VA treatment records show that the Veteran sought treatment for skin problems in December 2009, May 2010, July 2010, and February 2012. 

The Board finds that the 2013 VA examiner's medical conclusion is inadequate, and the Board finds that an addendum medical opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims folder to be review by the March 2013 VA examiner, if available, in order to provide an addendum medical statement on the likely etiology of the Veteran's skin disorder, manifested by recurrent episodes of skin rash and pruritus.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  If the 2013 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist.  

If the requested addendum cannot be provided without re-examining the appellant, then the Veteran should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should: 

a. Identify any skin disability that is currently shown or manifested by the record at any time since September 2008.  

For each skin problems (manifested by recurrent rash as documented in the VA treatment records) identified, the examiner should indicate whether the condition is attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.

b.  If any of the skin symptoms (manifested by recurrent rash as documented in the VA treatment records) are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service (including his service in the Persian Gulf).

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2. Thereafter, the RO/AMC should review the expanded record and readjudicate the issue on appeal under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


